Exhibit 10.4

 

 

 

SERVICING AGREEMENT

by and among

HUNTINGTON AUTO TRUST 2016-1,

as Issuer

THE HUNTINGTON NATIONAL BANK,

as Servicer

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of November 30, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS AND USAGE

  

SECTION 1.1

 

Definitions

     1   

SECTION 1.2

 

Other Interpretive Provisions

     1   

ARTICLE II

 

SERVICER AS CUSTODIAN

  

SECTION 2.1

 

Custody of Receivable Files

     2   

ARTICLE III

 

ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY

  

SECTION 3.1

 

Duties of Servicer

     4   

SECTION 3.2

 

Collection of Receivable Payments

     6   

SECTION 3.3

 

Realization Upon Receivables

     8   

SECTION 3.4

 

Maintenance of Security Interests in Financed Vehicles

     8   

SECTION 3.5

 

Covenants of Servicer

     9   

SECTION 3.6

 

Purchase of Receivables Upon Breach

     9   

SECTION 3.7

 

Servicing Fee

     10   

SECTION 3.8

 

Administrator’s Fee

     10   

SECTION 3.9

 

Servicer’s Report

     10   

SECTION 3.10

 

Annual Officer’s Certificate; Notice of Servicer Replacement Event

     10   

SECTION 3.11

 

Servicer Expenses

     11   

SECTION 3.12

 

Annual Registered Public Accounting Firm Attestation Report

     11   

SECTION 3.13

 

Exchange Act Filings

     11   

SECTION 3.14

 

Sarbanes-Oxley Act Requirements

     11   

SECTION 3.15

 

Compliance with the FDIC Rule

     12   

ARTICLE IV

 

DISTRIBUTIONS; ACCOUNTS

  

SECTION 4.1

 

Establishment of Accounts

     12   

SECTION 4.2

 

Remittances

     12   

SECTION 4.3

 

Additional Deposits and Payments

     12   

ARTICLE V

 

THE SERVICER

  

SECTION 5.1

 

Representations of the Servicer

     13   

SECTION 5.2

 

Indemnities of Servicer

     14   

SECTION 5.3

 

Merger or Consolidation of, or Assumption of the Obligations of, Servicer

     15   

SECTION 5.4

 

Limitation on Liability of Servicer and Others

     15   

SECTION 5.5

 

Delegation of Duties

     16   

SECTION 5.6

 

The Bank Not to Resign as Servicer

     16   

SECTION 5.7

 

Servicer May Own Notes and Certificates

     16   

ARTICLE VI

 

REPLACEMENT OF SERVICER

  

SECTION 6.1

 

Replacement of Servicer

     17   

SECTION 6.2

 

Notification to Noteholders and Certificateholders

     18   

ARTICLE VII

 

OPTIONAL PURCHASE

  

SECTION 7.1

 

Optional Purchase of Trust Estate

     18   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

  

SECTION 8.1

 

Amendment

     19   

SECTION 8.2

 

Protection of Title

     20   

SECTION 8.3

 

Notices, Etc

     21   

SECTION 8.4

 

Choice of Law

     21   

SECTION 8.5

 

Headings

     21   

SECTION 8.6

 

Counterparts

     21   

SECTION 8.7

 

Waivers

     22   

SECTION 8.8

 

Entire Agreement

     22   

SECTION 8.9

 

Severability of Provisions

     22   

SECTION 8.10

 

Binding Effect

     22   

SECTION 8.11

 

Not Applicable to the Bank in Other Capacities

     22   

SECTION 8.12

 

Cumulative Remedies

     22   

SECTION 8.13

 

Nonpetition Covenant

     22   

SECTION 8.14

 

Submission to Jurisdiction; Waiver of Jury Trial

     23   

SECTION 8.15

 

Limitation of Liability

     23   

SECTION 8.16

 

Third-Party Beneficiaries

     24   

SECTION 8.17

 

Information Requests

     24   

SECTION 8.18

 

Regulation AB

     24   

SECTION 8.19

 

Information to Be Provided by the Indenture Trustee

     24   

SECTION 8.20

 

Form 8-K Filings

     26   

SECTION 8.21

 

Cooperation

     26   

SECTION 8.22

 

USA PATRIOT Act and other Applicable Law

     27   

SECTION 8.23

 

Cooperation with Voting

     27   

 

Exhibit A

 

SERVICING CRITERIA TO BE ADDRESSED IN INDENTURE TRUSTEE’S ASSESSMENT OF
COMPLIANCE

Exhibit B

 

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

Exhibit C

 

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION REGARDING ITEM 1117 AND ITEM
1119 OF REGULATION AB

 

ii



--------------------------------------------------------------------------------

This SERVICING AGREEMENT, dated as of November 30, 2016 (together with all
exhibits, schedules and appendices hereto and as from time to time amended,
supplemented or otherwise modified and in effect, this “Agreement”), by and
among HUNTINGTON AUTO TRUST 2016-1, a Delaware statutory trust (the “Issuer”),
THE HUNTINGTON NATIONAL BANK, a national banking association (the “Bank”), as
servicer (in such capacity, the “Servicer”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as indenture trustee (the
“Indenture Trustee”).

WHEREAS, the Issuer has acquired a portfolio of motor vehicle receivables,
including motor vehicle retail installment sales contracts and/or installment
loans that are secured by new and used automobiles, light-duty trucks and vans;
and

WHEREAS, the Bank is willing to service such motor vehicle receivables and
related property on behalf of the Issuer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement, dated as the date hereof,
between Huntington Funding, LLC, as seller (the “Seller”), and the Issuer, which
also contains rules as to usage that are applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision herein.



--------------------------------------------------------------------------------

ARTICLE II

SERVICER AS CUSTODIAN

SECTION 2.1 Custody of Receivable Files.

(a) Custody. To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer and the Indenture Trustee, upon the
execution and delivery of this Agreement, hereby revocably appoint the Servicer,
and the Servicer hereby accepts such appointment, to act solely on behalf of and
for the benefit of Issuer and the Indenture Trustee as custodian of the
following documents or instruments with respect to each Receivable (but only to
the extent applicable to such Receivable and only to the extent held in tangible
paper or electronic form) (the “Receivable Files”):

 

  (i)

the fully executed original of the Contract (within the meaning of the UCC)
related to such Receivable, including any written amendments or extensions
thereto;

 

  (ii)

the original credit application or a photocopy thereof to the extent held in
paper form;

 

  (iii)

the original Certificate of Title or, if not yet received, evidence that an
application therefor has been submitted with the appropriate authority, a
guaranty of title from a Dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of the Originator in the Financed Vehicle; provided, however, that in
lieu of being held in the Receivable File, the Certificate of Title may be held
by a third party service provider engaged by the Servicer to obtain or hold
Certificates of Title; and

 

  (iv)

any and all other documents that the Servicer keeps on file, in accordance with
its Customary Servicing Practices, relating to a Receivable, an Obligor or a
Financed Vehicle (but only to the extent applicable to such Receivable and only
to the extent held in tangible paper form or electronic form).

The foregoing appointment of the Servicer is deemed to be made with due care.
After the satisfaction and discharge of the Indenture, the Servicer shall act as
custodian of the Receivable Files for the benefit of the Issuer. For the
avoidance of doubt, the Indenture Trustee shall have no liability with respect
to the appointment of the Servicer as custodian hereunder.

(b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee, as
pledgee of the Issuer. In performing its duties as custodian, the Servicer shall
act in accordance with its Customary Servicing Practices. Nothing herein will be
deemed to require an initial review or any periodic review by the Issuer or the
Indenture Trustee of the Receivable Files. The Servicer may, in accordance with
its Customary Servicing Practices: (i) maintain all or a portion of the
Receivable

 

2



--------------------------------------------------------------------------------

Files in electronic form and (ii) maintain custody of all or any portion of the
Receivable Files with one or more of its agents or designees.

(c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with
Section 5.5). The Servicer will make available to the Issuer and the Indenture
Trustee or their duly authorized representatives, attorneys or auditors a list
of locations of the Receivable Files upon request. The Servicer will provide
access to the Receivable Files, and the related accounts, records and computer
systems maintained by the Servicer at such times as the Issuer or the Indenture
Trustee direct, but only upon reasonable notice and during the normal business
hours, which do not unreasonably interfere with the Servicer’s normal
operations, at the respective offices of the Servicer; provided, however, that
in the case of this clause (c), an officer of the Bank must be present during
any such visit or discussion.

(d) Release of Documents. Upon written instructions from the Indenture Trustee,
the Servicer will release or cause to be released any document in the Receivable
Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture
Trustee’s designee, as the case may be, at such place or places as the Indenture
Trustee may designate, as soon thereafter as is practicable, to the extent it
does not unreasonably interfere with the Servicer’s normal operations. Any
document so released will be handled by the Indenture Trustee with reasonable
care and returned to the Servicer for safekeeping as soon as the Indenture
Trustee or its agent or designee, as the case may be, has no further need
therefor. The Servicer shall not be responsible for any loss occasioned by the
failure of the Indenture Trustee or its agent or designee to return any document
or any delay in doing so.

(e) Instructions; Authority to Act. All instructions from the Indenture Trustee
will be in writing and signed by an Authorized Officer of the Indenture Trustee,
and the Servicer will be deemed to have received proper instructions with
respect to the Receivable Files upon its receipt of such written instructions.

(f) Custodian’s Indemnification. Subject to Section 5.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee for any and all
liabilities, obligations, losses, compensatory damages, payments, costs or
expenses (including reasonable attorneys’ fees and expenses and court costs and
any losses incurred in connection with a successful defense, in whole or part,
of any claim that the Indenture Trustee breached its standard of care and legal
fees and expenses incurred in actions against the indemnifying party) of any
kind whatsoever that may be imposed on, incurred by or asserted against the
Issuer or the Indenture Trustee as the result of any improper act or omission in
any way relating to the maintenance and custody by the Servicer as custodian of
the Receivable Files or the enforcement of the Issuer’s or Indenture Trustee’s
rights (including indemnification rights) under the Transaction Documents;
provided, however, that the Servicer as custodian will not be liable (i) to the
Indenture Trustee or to the Issuer for any portion of any such amount resulting
from the willful misconduct, bad faith or negligence of the Indenture Trustee or
the Issuer, respectively, or (ii) to the Indenture Trustee for any portion of
any such amount resulting from the failure of the Indenture Trustee, the
Indenture Trustee’s agent or the Indenture Trustee’s designee to handle with
reasonable care any

 

3



--------------------------------------------------------------------------------

Certificate of Title or other document released to the Indenture Trustee, the
Indenture Trustee’s agent or the Indenture Trustee’s designee pursuant to
Section 2.1(d). The provisions of this Section 2.1(f) shall survive the
termination or assignment of this Agreement and the resignation or removal of
the Indenture Trustee or Servicer, in its capacity as custodian. Any amount
payable to the Indenture Trustee pursuant to this Section 2.1(f), to the extent
not paid by the Servicer, shall be paid by the Issuer in accordance with
Section 8.5(a) of the Indenture.

(g) Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Cut-Off Date and will continue in full force and
effect until terminated pursuant to this Section. If the Bank resigns as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer have been terminated under Section 6.1,
the appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee pursuant to the Transaction Documents, or by the Noteholders
evidencing not less than a majority of the Outstanding Note Balance of the
Controlling Class (or, if the Notes are no longer Outstanding, by the Majority
Certificateholders), in the same manner as the Relevant Trustee or such
Noteholders (or Certificateholders) may terminate the rights and obligations of
the Servicer under Section 6.1. As soon as practicable after any termination of
such appointment, the Servicer will deliver to the successor custodian the
Receivable Files and the related accounts and records maintained by the Servicer
at such place or places as the successor custodian may reasonably designate. No
such termination or resignation shall be given effect until a successor
custodian has assumed the duties as custodian hereunder and in the Transaction
Documents.

(h) Liability of Indenture Trustee. The Indenture Trustee shall not be liable
for the acts or omissions of the Servicer, in its capacity as custodian of the
Receivable Files.

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

SECTION 3.1 Duties of Servicer.

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables in accordance with its Customary Servicing
Practices, subject to the provisions herein, using the degree of skill and
attention that the Servicer exercises with respect to all comparable motor
vehicle receivables that it services for itself or others. The Servicer’s duties
will include collection and posting of all payments, responding to inquiries of
Obligors on such Receivables, investigating delinquencies, sending invoices or
payment coupons to Obligors, reporting any required tax information to Obligors,
accounting for Collections and furnishing monthly and annual statements to the
Indenture Trustee with respect to distributions. The Servicer is not required
under the Transaction Documents to make any disbursements via wire transfer or
otherwise on behalf of an Obligor. There are no requirements under the
Receivables or the Transaction Documents for funds to be, and funds shall not
be, held in trust for an Obligor. No payment or disbursements shall be made by
the Servicer on behalf of the Obligor. The

 

4



--------------------------------------------------------------------------------

Servicer hereby accepts such appointment and authorization and agrees to perform
the duties of Servicer with respect to the Receivables set forth herein.

(b) Subject to the provisions of Section 3.2 and any other provision in this
Agreement restricting the Servicer or specifying obligations different from the
Customary Servicing Practices, the Servicer will follow its Customary Servicing
Practices and will have full power and authority to do any and all things in
connection with such managing, servicing, administration and collection that it
may deem necessary or desirable as long as such things will not result or cause
the Issuer to be treated, for United States federal income tax purposes, as an
association (or a publicly traded partnership) taxable as a corporation or as
other than a fixed investment trust described in Treasury Regulation section
301.7701-4(c) that is treated as a grantor trust under subtitle A, chapter 1,
subchapter J, part I, subpart E of the Code. The Servicer is hereby authorized
and empowered to execute and deliver, on behalf of itself, the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Certificateholders, or any
of them, any and all instruments of satisfaction or cancellation, or partial or
full release or discharge, and all other comparable instruments, with respect to
such Receivables or to the Financed Vehicles securing such Receivables. The
Servicer is hereby authorized to commence, in its own name or in the name of the
Issuer, a Proceeding to enforce a Receivable or an Insurance Policy or to
commence or participate in any other Proceeding (including a bankruptcy
Proceeding) relating to or involving a Receivable, an Obligor, a Financed
Vehicle or an Insurance Policy. If the Servicer commences a Proceeding to
enforce a Receivable, the Issuer will thereupon be deemed to have automatically
assigned such Receivable or its rights under such Insurance Policy to the
Servicer solely for purposes of commencing or participating in any such
Proceeding as a party or claimant, and the Servicer is authorized and empowered
by the Issuer to execute and deliver in the Servicer’s name any notices,
demands, claims, complaints, responses, affidavits or other documents or
instruments in connection with any such Proceeding. If in any Proceeding it is
held that the Servicer may not enforce a Receivable or Insurance Policy on the
ground that it is not a real party in interest or a holder entitled to enforce
the Receivable or Insurance Policy, the Issuer will, at the Servicer’s expense
and direction, take steps to enforce the Receivable or Insurance Policy,
including bringing suit in its name or the name of the Indenture Trustee. The
Issuer will furnish the Servicer with any powers of attorney and other documents
reasonably necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder. The Servicer, at its expense,
will obtain on behalf of the Issuer all licenses, if any, reasonably requested
by the Seller to be held by the Issuer in connection with ownership of the
Receivables, and will make all filings and pay all fees as may be required in
connection therewith during the term hereof.

(c) The Servicer hereby agrees that upon its resignation and the appointment of
a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 6.1, and, in any case, in a manner
which the successor Servicer reasonably determines will facilitate the
transition of the performance of such activities to such successor Servicer, and
the Servicer shall cooperate with and assist such successor Servicer.

(d) The Servicer shall not be required to maintain a fidelity bond or error and
omissions policy or to monitor whether Obligors maintain an Insurance Policy on
the Financed Vehicles.

 

5



--------------------------------------------------------------------------------

SECTION 3.2 Collection of Receivable Payments. (a) The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same become due in accordance with
its Customary Servicing Practices. Subject to Section 3.5, the Servicer may
grant Permitted Modifications, but not any other extension, deferral, amendment,
modification, alteration or adjustment, with respect to any Receivable in
accordance with its Customary Servicing Practices; provided, however, that if
the Servicer (i) extends the date for final payment by the Obligor of any
Receivable beyond the last day of the Collection Period preceding the latest
Final Scheduled Payment Date of any Notes issued under the Indenture or
(ii) reduces the Contract Rate or Outstanding Principal Balance with respect to
any Receivable, in either case other than as required by applicable law
(including, without limitation, by the Servicemembers Civil Relief Act) or court
order or in connection with a settlement in the event the Receivable becomes a
Defaulted Receivable, it will promptly purchase such Receivable in the manner
provided in Section 3.6; provided, further, that the Servicer shall not make a
modification described in the preceding clause (i) or (ii) that would trigger a
purchase pursuant to Section 3.6 for the sole purpose of enabling the servicer
to purchase a Receivable from the Issuer. The Servicer shall not be required to
make any advances of funds or guarantees regarding collections, cash flows or
distributions. Subject to the proviso of the second sentence of this
Section 3.2, the Servicer and its Affiliates (each in its individual capacity
and not on behalf of the Issuer) may engage in any marketing practice or
promotion or any sale of any products, goods or services, including Insurance
Policy, to Obligors with respect to the Receivables so long as such practices,
promotions or sales are offered to obligors of comparable motor vehicle
receivables serviced by the Servicer for itself and others, whether or not such
practices, promotions or sales might result in a decrease in the aggregate
amount of payments on the Receivables, prepayments or faster or slower timing of
the payment of the Receivables.

“Permitted Modification” means an extension, deferral, alteration, amendment,
modification, or adjustment to the terms of, or with respect to, any Receivable
with respect to which at least one of the following conditions has been
satisfied:

 

  (i)

any amendment, modification, alteration or adjustment, individually and
collectively with any other amendment, modification, alteration or adjustment
proposed to be made with respect to the Receivable, is ministerial in nature;

 

  (ii)

any extension or deferral of a payment, including a “payment holiday” extension,
(A) that is granted to an Obligor in accordance with the Servicer’s Customary
Servicing Practices and (B) in respect of which such extended or deferred
payment (including any other payment extended or deferred pursuant to this
provision) is required to be paid no later than the payment date that is no more
than the Safe Harbor Number of payment dates after the original payment date of
the first extended or deferred payment (exclusive of any extension, modification
or deferral in accordance with clause (iv) below but inclusive of any deferrals
granted under the Pass-A-Payment program). For this purpose, the “Safe Harbor
Number” is equal to fifty percent of the Receivable’s total monthly payment
dates on the date the Receivable was originated;

 

6



--------------------------------------------------------------------------------

  (iii)

in the case of an extension or deferral of a payment (A) that is granted to an
Obligor under the Servicer’s Pass-A-Payment program in accordance with the
Servicer’s Customary Servicing Practices, (B) where the Obligor initiated the
request for such extension or deferral of a payment and (C) that is only so
extended or deferred after the Obligor has made at least 12 consecutive, timely
and full loan payments (for this purpose, an extended or deferred payment in
connection with clause (iv) below is treated as a timely and full payment);

 

  (iv)

in the case of any extension or deferral, (A) (i) the Obligor’s address is
within a geographic area determined by the President of the United States or the
Governor of the applicable state to warrant individual, or individual and
public, assistance from the federal government under the Robert T. Stafford
Disaster Relief and Emergency Assistance Act or similar state law, as the case
may be, or (ii) the Obligor is a U.S. federal or state government employee that
is furloughed on account of a shutdown of such government occurring as a result
of a lapse in annual appropriations and (B) the number of monthly payments on
such Receivable that are extended or deferred pursuant to clause (iii)(A) may
not exceed four monthly payments (exclusive of any extension, modification or
deferral in accordance with clause (ii) and (iii) above);

 

  (v)

any amendment, modification, alteration or adjustment where (A) the Obligor is
in payment default or (B) in the judgment of the Servicer, in accordance with
the Servicer’s Customary Servicing Practices, it is reasonably foreseeable that
the Obligor will default (it being understood that the Servicer may proactively
contact any Obligor whom the Servicer believes may be at higher risk of a
payment default under the related Receivable) and (C) the Servicer believes that
such amendment, modification, alteration or adjustment is appropriate or
necessary to preserve the value of the Receivable and to prevent the Receivable
from going into default (or, where the Receivable is already in default, to
prevent the Receivable from becoming further impaired); or

 

  (vi)

any other extension, deferral, amendment, modification, alteration or adjustment
is (A) in accordance with the Servicer’s Customary Servicing Practices and
(B) the Servicer has delivered an opinion to the Issuer and the Owner Trustee to
the effect that such extension, deferral, amendment, modification, alteration or
adjustment will not cause the Issuer to be treated, for United States federal
income tax purposes, as an association (or a publicly traded partnership)
taxable as a corporation or as other than a fixed investment trust of the type
described in Treasury Regulation section 301.7701-4(c) that is treated as a
grantor trust under subtitle A, chapter 1, subchapter J, part I, subpart E of
the Code.

(b) Notwithstanding anything in this Agreement to the contrary, the Servicer may
refinance any Receivable at the request of the Obligor by making a new loan to
the related

 

7



--------------------------------------------------------------------------------

Obligor and depositing the full Outstanding Principal Balance of such Receivable
into the Collection Account. The receivable created by such refinancing shall
not be the property of the Issuer. The Outstanding Principal Balance shall be
treated for all purposes, including for United States federal income tax
purposes, as a payoff of all amounts owed by the related Obligor with respect to
such Receivable.

(c) Nothing in any section of this Agreement shall be construed to prevent the
Servicer from implementing new programs, whether on an intermediate, pilot or
permanent basis, or on a regional or nationwide basis, or from modifying its
standards, policies and procedures as long as, in each case, such programs or
modifications (i) would be consistent with its Customary Servicing Practices and
(ii) would not cause the Issuer to be treated, for United States federal income
tax purposes, as an association (or a publicly traded partnership) taxable as a
corporation or as other than a fixed investment trust described in Treasury
Regulation section 301.7701-4(c) that is treated as a grantor trust under
subtitle A, chapter 1, subchapter J, part I, subpart E of the Code.

SECTION 3.3 Realization Upon Receivables. On behalf of the Issuer, the Servicer
will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer has determined
eventual payment in full is unlikely unless it determines in its sole discretion
that repossession will not increase the Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer will follow such Customary Servicing Practices as it deems
necessary or advisable, which may include reasonable efforts to realize upon any
recourse to any Dealer and selling the Financed Vehicle at public or private
sale. The foregoing will be subject to the provision that, in any case in which
the Financed Vehicle has suffered damage, the Servicer shall not be required to
expend funds in connection with the repair or the repossession of such Financed
Vehicle unless it determines in its sole discretion that such repair and/or
repossession will increase the Liquidation Proceeds by an amount greater than
the amount of such expenses. In addition, the Servicer may from time to time
(but is not required to) sell any deficiency balance in accordance with its
Customary Servicing Practices; provided, however, that (i) each sale must be
made at a price equal to the fair market value of such deficiency balance in
cash in immediately available funds and (ii) such sale must be without recourse,
representation or warranty by the Issuer or the Servicer (other than any
representation or warranty regarding the absence of Liens, that the Issuer has
good title to the deficiency balance, or similar representation or warranty).
Net proceeds of any such sale allocable to the Receivable will constitute
Liquidation Proceeds, and the sole right of the Issuer and the Indenture Trustee
with respect to any such sold Receivables will be to receive such Liquidation
Proceeds. Upon such sale, the Servicer will mark its computer records indicating
that any such receivable sold is no longer a Receivable. The Servicer is
authorized to take any and all actions necessary or appropriate on behalf of the
Issuer to evidence the sale of the Receivable free from any Lien or other
interest of the Issuer or the Indenture Trustee.

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The provisions set forth in this
Section are the sole requirements under the Transaction

 

8



--------------------------------------------------------------------------------

Documents with respect to the maintenance of collateral or security for the
Receivables. It is understood that the Financed Vehicles are the collateral and
security for the Receivables, but that the Certificate of Title with respect to
a Financed Vehicle does not constitute collateral for that Receivable and merely
evidences such security interest. The Issuer hereby authorizes the Servicer to
take such steps as are necessary to re-perfect such security interest on behalf
of the Issuer and the Indenture Trustee in the event of the relocation of a
Financed Vehicle or for any other reason.

SECTION 3.5 Covenants of Servicer. Unless required by law or court order, the
Servicer will not release the Financed Vehicle securing each such Receivable
from the security interest granted by such Receivable in whole or in part except
(a) in the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (b) in connection
with repossession or (c) as may be required by an insurer in order to receive
proceeds from any Insurance Policy covering such Financed Vehicle.

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 3.2, 3.3, 3.4 or
3.5 with respect to any Receivable which materially and adversely affects the
interests of the Issuer, the Certificateholders or the Noteholders, the party
discovering or receiving written notice of such breach shall give prompt written
notice thereof to the other parties hereto; provided, (i) that delivery of a
Servicer’s Report which identifies the Receivables that are being or have been
purchased pursuant to this Section 3.6 shall be deemed to constitute prompt
notice by the Servicer and the Issuer of such breach and (ii) the Indenture
Trustee shall be deemed to have knowledge of such breach only if a Responsible
Officer has actual knowledge thereof, including without limitation upon receipt
of written notice; provided, further, that the failure to give such notice shall
not affect any obligation of the Servicer hereunder. If the breach materially
and adversely affects the interests of the Issuer, the Certificateholders or the
Noteholders, then the Servicer shall either (a) correct or cure such breach or
(b) purchase such Receivable from the Issuer, in either case on or before the
Payment Date following the end of the Collection Period which includes the 60th
day (or, if the Servicer elects, an earlier date) after the date that the
Servicer became aware or was notified of such breach. Any such breach or failure
will be deemed not to have a material and adverse effect if such breach or
failure does not affect the ability of the Issuer to receive and retain timely
payment in full on such Receivable. Any such purchase by the Servicer shall be
at a price equal to the Repurchase Price. In consideration for such purchase,
the Servicer shall make (or shall cause to be made) a payment to the Issuer
equal to the Repurchase Price by depositing such amount into the Collection
Account prior to 11:00 a.m., New York City time on the date of such purchase, if
such date is not a Payment Date or, if such date is a Payment Date, then prior
to the close of business on the Business Day prior to such date. Upon payment of
such Repurchase Price by the Servicer, the Issuer and the Indenture Trustee, on
behalf of the Noteholders, shall release and shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse or
representation and as prepared by and at the expense of the Servicer, as shall
be reasonably necessary to vest in the Servicer or its designee any Receivable
and the related Transferred Assets purchased pursuant hereto. It is understood
and agreed that the obligation of the Servicer to purchase any Receivable as
described above shall constitute the sole remedy respecting such breach
available to the Issuer and the Indenture Trustee.

 

9



--------------------------------------------------------------------------------

SECTION 3.7 Servicing Fee. On each Payment Date, the Issuer shall pay to the
Servicer the Servicing Fee in accordance with Section 8.5 of the Indenture for
the immediately preceding Collection Period as compensation for its services. In
addition, the Servicer will be entitled to retain all Supplemental Servicing
Fees. The Servicer also will be entitled to receive investment earnings (net of
investment losses and expenses) on funds deposited in the Collection Account
during each Collection Period.

SECTION 3.8 Administrator’s Fee. The Servicer shall pay the fees and expenses of
the Administrator described in Section 3 of the Administration Agreement.

SECTION 3.9 Servicer’s Report.

(a) On or before the Determination Date preceding each Payment Date, the
Servicer shall deliver to the Indenture Trustee and each Paying Agent, with a
copy to each of the Rating Agencies, a Servicer’s Report containing all
information necessary to make the payments, transfers and distributions pursuant
to Section 4.3 hereof and Sections 8.2, 8.4 and 8.5 of the Indenture on such
Payment Date. At the sole option of the Servicer, each Servicer’s Report may be
delivered in electronic or hard copy format. No disbursements shall be made
directly by the Servicer to a Noteholder or a Certificateholder, and the
Servicer shall not be required to maintain any investor record relating to the
posting of disbursements or otherwise.

(b) The Indenture Trustee and the Owner Trustee shall have no duty or obligation
to verify or confirm the accuracy of any of the information or numbers set forth
in the Servicer’s Report delivered by the Servicer to the Indenture Trustee and
the Owner Trustee, and the Indenture Trustee and the Owner Trustee shall be
fully protected in relying upon such Servicer’s Report with no liability
therefor.

(c) No disbursements shall be made directly by the Servicer to a Noteholder or a
Certificateholder, and the Servicer shall not be required to maintain any
investor record relating to the posting of disbursements or otherwise.

SECTION 3.10 Annual Officer’s Certificate; Notice of Servicer Replacement Event.

(a) The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee and the Owner Trustee, on or before March 30th of each year, beginning
on March 30, 2017, an Officer’s Certificate (with appropriate insertions)
providing such information as is required under Item 1123 of Regulation AB.

(b) The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee and the Owner Trustee promptly after having obtained knowledge thereof
written notice in an Officer’s Certificate of any event which has occurred and
is continuing, with the giving of notice or lapse of time or both, would become
a Servicer Replacement Event. Except to the extent set forth in this
Section 3.10(b), Section 6.2 and Section 8.20 of this Agreement and Section 3.12
and Section 6.5 of the Indenture, the Transaction Documents do not require any
policies or procedures to monitor any performance or other triggers and events
of default.

(c) The Servicer will deliver to the Issuer on or before March 30 of each year,
beginning on March 30, 2017, a report regarding the Servicer’s assessment of
compliance with

 

10



--------------------------------------------------------------------------------

the Servicing Criteria during the immediately preceding calendar year, including
disclosure of any material instance of non-compliance identified by the
Servicer, as required under paragraph (b) of Rule 13a-18 and Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB.

(d) If a Servicer Replacement Event occurs and is continuing and if it is either
actually known by a Responsible Officer of the Indenture Trustee or written
notice of the existence thereof has been delivered to a Responsible Officer of
the Indenture Trustee, the Indenture Trustee shall provide the Owner Trustee and
the Administrator written notice of such Servicer Replacement Event.

SECTION 3.11 Servicer Expenses. The Servicer shall pay all expenses (other than
Liquidation Expenses) incurred by it in connection with its activities
hereunder, including fees and disbursements of independent accountants, taxes
imposed on the Servicer and expenses incurred in connection with distributions
and reports to the Noteholders and the Certificateholders. The Servicer shall
also pay all fees, expenses, and indemnities of the Indenture Trustee (as
described in, and pursuant to the limitations set forth in, Section 6.7 of the
Indenture) and the Owner Trustee (as described in, and pursuant to the
limitations set forth in, Sections 8.1 and 8.2 of the Trust Agreement).

SECTION 3.12 Annual Registered Public Accounting Firm Attestation Report.

(a) On or before the 90th day following the end of each fiscal year, beginning
with the fiscal year ending December 31, 2016, the Servicer shall cause a firm
of independent registered public accountants (who may also render other services
to the Servicer, the Seller or their respective Affiliates) to furnish to the
Issuer, with a copy to the Indenture Trustee, the Bank, the Servicer and the
Seller each attestation report on assessments of compliance with the Servicing
Criteria with respect to the Servicer or any Affiliate thereof during the
related fiscal year delivered by such accountants pursuant to paragraph (c) of
Rule 13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB.
The certification required by this paragraph may be replaced by any similar
certification using other procedures or attestation standards which are now or
in the future in use by servicers of comparable assets, or which otherwise
comply with any rule, regulation, “no action” letter or similar guidance
promulgated by the Commission.

(b) Notwithstanding Section 3.10(a), the Servicer, however, shall not be
obligated to add as an addressee or reliance party with respect to any report
described above any Person who does not comply with or agree to the required
procedures of such firm of independent certified public accountants, including
but not limited to execution of engagement letters or access letters regarding
such reports.

SECTION 3.13 Exchange Act Filings. The Issuer hereby authorizes the Servicer to
prepare, sign, certify and file any and all reports, statements and information
respecting the Issuer and/or the Notes required to be filed pursuant to the
Exchange Act, and the rules thereunder.

SECTION 3.14 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the

 

11



--------------------------------------------------------------------------------

Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby authorizes the
Servicer to prepare, sign, certify and file any such documents or certifications
on behalf of the Issuer.

SECTION 3.15 Compliance with the FDIC Rule. The Servicer (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the
Huntington Parties.

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS

SECTION 4.1 Establishment of Accounts. (a) The Servicer shall cause to be
established the Trust Accounts and the Certificate Distribution Account in the
manner set forth in Section 8.2(a) of the Indenture. If the Certificate
Distribution Account ceases to be an Eligible Account, the Servicer, on behalf
of the Owner Trustee, shall comply with Section 5.4 of the Trust Agreement if
the Certificate Distribution Account is not then held by the Owner Trustee or an
Affiliate thereof. If any Trust Account ceases to be an Eligible Account, the
Servicer shall comply with Section 8.3(b) of the Indenture.

(b) The Servicer may, but shall not be obligated to, select Permitted
Investments with respect to funds on deposit in the Collection Account in
accordance with Section 8.3 of the Indenture. The Servicer acknowledges that
upon its written request and at no additional cost, it has the right to receive
notification after the completion of each purchase and sale of Permitted
Investments or the Indenture Trustee’s receipt of a broker’s confirmation. The
Servicer agrees that such notifications shall not be provided by the Indenture
Trustee hereunder, and the Indenture Trustee shall make available, upon request
and in lieu of notifications, periodic account statements that reflect such
investment activity.

SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within the time, not to exceed two
(2) Business Days after its receipt thereof, necessary for the Servicer to clear
any payments of Collections received. Pending deposit in the Collection Account,
Collections may be used by the Servicer at its own risk and are not required to
be segregated from its own funds.

SECTION 4.3 Additional Deposits and Payments. On the date specified in
Section 3.6 of this Agreement, the Servicer will deposit into the Collection
Account the aggregate Repurchase Price with respect to Repurchased Receivables
purchased by the Servicer pursuant to Section 3.6 on such date and the Servicer
will deposit into the Collection Account all amounts, if any, to be paid under
Section 7.1 in connection with the Optional Purchase. All such deposits with
respect to any such date which is a Payment Date will be made, in immediately
available funds by the close of business on the Business Day prior to such
Payment Date related to such Collection Period.

 

12



--------------------------------------------------------------------------------

ARTICLE V

THE SERVICER

SECTION 5.1 Representations of the Servicer. The Servicer makes the following
representations and warranties as of the Closing Date on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee for the
benefit of the Noteholders pursuant to the Indenture:

(a) Existence and Power. The Servicer is a national banking association validly
subsisting under the laws of the United States of America and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. The Servicer has obtained all necessary licenses and approvals in
each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Servicer to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party (i) have
been duly authorized by all necessary action on the part of the Servicer and
(ii) do not contravene or constitute a default under (A) any applicable order,
law, rule or regulation, (B) its organizational documents or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
in the aggregate, would not materially and adversely affect the transactions
contemplated by, or the Servicer’s ability to perform its obligations under, the
Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or would not
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of corporations from time
to time in effect or by general principles of equity.

(e) No Proceedings. There are no Proceedings pending or, to the knowledge of the
Servicer, threatened against the Servicer before or by any Governmental
Authority that (i) assert

 

13



--------------------------------------------------------------------------------

the invalidity or unenforceability of this Agreement or any of the other
Transaction Documents, (ii) seek to prevent the issuance of the Notes or the
consummation of any of the transactions contemplated by this Agreement or any of
the other Transaction Documents, (iii) seek any determination or ruling that
would materially and adversely affect the performance by the Servicer of its
obligations under this Agreement or any of the other Transaction Documents or
the collectibility or enforceability of the Receivables or (iv) relate to the
Servicer that would materially and adversely affect the United States federal or
Applicable Tax State income, excise, franchise or similar tax attributes of the
Notes.

SECTION 5.2 Indemnities of Servicer. The Servicer will be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement, and hereby agrees to the following:

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee (including when performing its duties as Relevant
Trustee) and the Seller from and against any and all costs, expenses (including
reasonable attorneys’ fees and expenses and court costs and any losses incurred
in connection with a successful defense, in whole or part, of any claim that the
Indenture Trustee breached its standard of care and legal fees and expenses
incurred in actions against the indemnifying party), losses, damages, claims and
liabilities, arising out of or resulting from the use, ownership or operation by
the Servicer or any Affiliate thereof or any sub-contractor hired by the
Servicer or such Affiliate of a Financed Vehicle. The Servicer will compensate
and indemnify the Administrator to the extent and subject to the conditions set
forth in Section 3 of the Administration Agreement.

(b) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee (including when performing its duties as
Relevant Trustee) from and against any taxes that may at any time be asserted
against any such Person with respect to the transactions contemplated herein or
in the other Transaction Documents, if any, including, without limitation, any
sales, gross receipts, general corporation, tangible personal property,
privilege, or license taxes (but, in the case of the Issuer, not including any
taxes asserted with respect to, and as of the date of, the conveyance of the
Receivables to the Issuer or the issuance and original sales of the Notes, or
asserted with respect to ownership of the Receivables, or United States federal
or other Applicable Tax State income taxes arising out of the transactions
contemplated by this Agreement and the other Transaction Documents) and costs
and expenses in defending against the same. For the avoidance of doubt, the
Servicer will not indemnify for any costs, expenses, losses, claims, damages or
liabilities due to the credit risk of the Obligors and for which reimbursement
would constitute recourse for uncollectible Receivables. Any amounts payable to
the Indenture Trustee pursuant to this Section 5.2(b), to the extent not paid by
the Servicer, shall be paid by the Issuer in accordance with Section 8.5(a) of
the Indenture.

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee (individually and as Owner Trustee), the Indenture Trustee (including
when performing its duties as Relevant Trustee) and the Seller from and against
any and all costs, expenses, losses, claims, damages, and liabilities to the
extent that such cost, expense, loss, claim, damage, or liability arose out of,
or was imposed upon any such Person through, the negligence, willful
misfeasance, or bad faith (other than errors in judgment) of the Servicer
(including any subservicer or delegate) in the performance of its duties under
this Agreement or any other

 

14



--------------------------------------------------------------------------------

Transaction Document to which it is a party, or by reason of its failure to
perform its obligations or of reckless disregard of its obligations and duties
under this Agreement or any other Transaction Document to which it is a party;
provided, however, that the Servicer will not indemnify for any costs, expenses,
losses, claims, damages or liabilities arising from its breach of any covenant
for which the repurchase of the affected Receivables is specified as the sole
remedy pursuant to Section 3.6.

(d) The Servicer will compensate and indemnify the Owner Trustee (individually
and as Owner Trustee) to the extent and subject to the conditions set forth in
Sections 8.1 and 8.2 of the Trust Agreement. The Servicer will compensate and
indemnify the Indenture Trustee (including when performing its duties as
Relevant Trustee) to the extent and subject to the conditions set forth in
Section 6.7 of the Indenture, except to the extent that any cost, expense, loss,
claim, damage or liability arises out of or is incurred in connection with the
performance by the Indenture Trustee of the duties of a successor Servicer
hereunder.

(e) Indemnification under this Section 5.2 by the Bank (or any successor thereto
pursuant to Section 6.1), as Servicer, with respect to the period such Person
was the Servicer, will survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination or assignment
of this Agreement and the Trust Agreement or the resignation or removal of the
Owner Trustee or the Indenture Trustee (including when performing its duties as
Relevant Trustee) and will include reasonable fees and expenses of counsel and
expenses of litigation. If the Servicer has made any indemnity payments pursuant
to this Section 5.2 and the Person to or on behalf of whom such payments are
made thereafter collects any of such amounts from others, such Person will
promptly repay such amounts to the Servicer, without interest.

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole, (ii) resulting from any
merger, sale, transfer conversion or consolidation to which the Servicer shall
be a party, (iii) succeeding to the business of the Servicer or (iv) more than
50% of the voting stock or voting power and 50% or more of the economic equity
of which is owned directly or indirectly by Huntington Bancshares Incorporated,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Servicer under this Agreement, will be the
successor to the Servicer under this Agreement without the execution or filing
of any document or any further act on the part of any of the parties to this
Agreement anything herein to the contrary notwithstanding. The Servicer shall
provide prior notice of the effective date of any merger, conversion,
consolidation or succession pursuant to this Section 5.3 to the Issuer, the
Indenture Trustee, the Owner Trustee and the Seller. The Servicer shall provide
the Seller in writing such information as reasonably requested by the Seller to
comply with its Exchange Act reporting obligations with respect to a successor
Servicer.

SECTION 5.4 Limitation on Liability of Servicer and Others. (a) Neither the
Servicer nor any of the directors or officers or employees or agents of the
Servicer will be under any liability to the Issuer, the Indenture Trustee, the
Owner Trustee, the Noteholders or the Certificateholders, except as provided in
Section 5.2 of this Agreement and as otherwise

 

15



--------------------------------------------------------------------------------

provided under this Agreement, for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for errors in judgment;
provided, however, that this provision will not protect the Servicer or any such
Person against any liability that would otherwise be imposed by reason of
willful misfeasance or bad faith in the performance of duties or by reason of
its failure to perform its obligations or of reckless disregard of obligations
and duties under this Agreement, or by reason of negligence in the performance
of its duties under this Agreement (except for errors in judgment). The Servicer
and any director, officer or employee or agent of the Servicer may rely in good
faith on any Opinion of Counsel or on any Officer’s Certificate of the Seller or
certificate of auditors believed to be genuine and to have been signed by the
proper party in respect of any matters arising under this Agreement.

(b) Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Certificateholders under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Servicer.

SECTION 5.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer and the Indenture Trustee for its duties
hereunder as if the Servicer alone were performing such duties.

SECTION 5.6 The Bank Not to Resign as Servicer. Subject to the provisions of
Sections 5.3 and 5.5, the Bank will not resign from the obligations and duties
hereby imposed on it as Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement is no longer permissible
under applicable law. Notice of any such determination permitting the
resignation of the Bank will be communicated to the Issuer and the Indenture
Trustee and Owner Trustee at the earliest practicable time (and, if such
communication is not in writing, will be confirmed in writing at the earliest
practicable time) and any such determination will be evidenced by an Opinion of
Counsel to such effect delivered to the Issuer, the Indenture Trustee and Owner
Trustee concurrently with or promptly after such notice. No such resignation
will become effective until a successor Servicer has (i) assumed the
responsibilities and obligations of the Bank as Servicer and (ii) provided in
writing the information reasonably requested by the Seller to comply with its
reporting obligations under the Exchange Act with respect to a replacement
Servicer.

SECTION 5.7 Servicer May Own Notes and Certificates. The Servicer, and any
Affiliate of the Servicer, may, in its individual or any other capacity, become
the owner or pledgee of Notes and Certificates with the same rights as it would
have if it were not the Servicer or an Affiliate thereof, except as otherwise
expressly provided herein or in the other Transaction Documents. Except as set
forth herein or in the other Transaction Documents, Notes and

 

16



--------------------------------------------------------------------------------

Certificates so owned by or pledged to the Servicer or such Affiliate will have
an equal and proportionate benefit under the provisions of this Agreement,
without preference, priority or distinction as among all of the Notes and
Certificates.

ARTICLE VI

REPLACEMENT OF SERVICER

SECTION 6.1 Replacement of Servicer.

(a) If a Servicer Replacement Event shall have occurred and be continuing, the
Relevant Trustee shall, at the direction of 66 2⁄3% of the Outstanding Note
Balance of the Controlling Class (or, if no Notes are Outstanding, the Majority
Certificateholders), by notice given to the Servicer, the Owner Trustee, the
Issuer, the Administrator, the Certificateholders and the Noteholders, terminate
the rights and obligations of the Servicer under this Agreement with respect to
the Receivables. In the event the Servicer is removed or resigns as Servicer
with respect to servicing the Receivables, the Indenture Trustee, acting at the
direction of 66 2⁄3% of the Outstanding Note Balance of the Controlling Class
(or, if no Notes are Outstanding, the Majority Certificateholders), shall
appoint a successor Servicer. Upon the Servicer’s receipt of notice of
termination the predecessor Servicer will continue to perform its functions as
Servicer under this Agreement only until the date specified in such termination
notice or, if no such date is specified in such termination notice, until
receipt of such notice. If a successor Servicer has not been appointed at the
time when the predecessor Servicer ceases to act as Servicer in accordance with
this Section, the Indenture Trustee without further action will automatically be
appointed the successor Servicer. Notwithstanding the above, the Indenture
Trustee, if it is legally unable or is unwilling to so act in its sole
discretion, will appoint, or petition a court of competent jurisdiction to
appoint, a successor Servicer. Any successor Servicer shall be an established
institution having a net worth of not less than $100,000,000 and whose regular
business includes the servicing of comparable motor vehicle receivables having
an aggregate outstanding principal amount of not less than $50,000,000.

(b) Noteholders holding not less than a majority of the Outstanding Note Balance
of the Controlling Class (or, if no Notes are Outstanding, the Majority
Certificateholders) may waive any Servicer Replacement Event. Upon any such
waiver, such Servicer Replacement Event shall cease to exist and be deemed to
have been cured and not to have occurred and any Servicer Replacement Event
arising therefrom shall be deemed not to have occurred for every purpose of this
Agreement, but no such waiver shall extend to any prior, subsequent or other
Servicer Replacement Event or impair any right consequent thereto.

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts to effect the orderly and efficient transfer of the servicing of the
Receivables to a successor Servicer. All reasonable costs and expenses incurred
in connection with transferring the Receivable Files to the successor Servicer
and all other reasonable costs and expenses incurred in connection with the
transfer to the successor Servicer related to the performance by the Servicer
hereunder will be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses.

 

17



--------------------------------------------------------------------------------

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 6.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 5.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered (but not obligated) to execute and deliver, on behalf of the
predecessor Servicer, as attorney-in-fact or otherwise, any and all documents
and other instruments, and to do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such termination and
replacement of the Servicer, whether to complete the transfer and endorsement of
the Receivables and related documents, or otherwise. No Servicer shall resign or
be relieved of its duties under this Agreement, as Servicer of the Receivables,
until a newly appointed Servicer for the Receivables shall have assumed the
responsibilities and obligations of the resigning or terminated Servicer under
this Agreement.

(e) In connection with such appointment, the Issuer may make such arrangements
for the compensation of the successor Servicer out of Available Funds as it and
such successor Servicer will agree; provided, however, that no such compensation
will be in excess of the amount paid to the predecessor Servicer under this
Agreement. Notwithstanding anything else herein to the contrary, in no event
shall the Indenture Trustee be liable for any Servicing Fee or for any
differential in the amount of the Servicing Fee paid hereunder and the amount
necessary to induce any successor Servicer to act as successor Servicer under
this Agreement and the transactions set forth or provided for herein.

SECTION 6.2 Notification to Noteholders and Certificateholders. Upon any
termination of, or appointment of a successor to, the Servicer pursuant to this
Article VI, the Indenture Trustee will give prompt (but in no case later than
five (5) Business Days after such occurrence) written notice thereof to the
Owner Trustee, the Issuer and the Administrator, the Asset Representations
Reviewer and to the Noteholders and Certificateholders at their respective
addresses of record.

ARTICLE VII

OPTIONAL PURCHASE

SECTION 7.1 Optional Purchase of Trust Estate. The Servicer shall have the right
at its option (the “Optional Purchase”) to purchase the Trust Estate (other than
the Reserve Account) from the Issuer on any Payment Date if both of the
following conditions are satisfied: (a) as of the last day of the related
Collection Period, the Net Pool Balance has declined to 10% or less of the Net
Pool Balance as of the Cut-Off Date, and (b) the sum of the Optional Purchase
Price and Available Funds for such Payment Date would be sufficient to pay
(x) the amounts required to be paid under clauses first through ninth and
eleventh of Section 8.5(a) of the Indenture (assuming that such Payment Date is
not a Redemption Date) and (y) the Outstanding Note Balance (after giving effect
to the payments described in the preceding clause (x)). The purchase price for
the Trust Estate (other than the Reserve Account) (the “Optional Purchase
Price”) shall equal the Net Pool Balance plus accrued and unpaid interest on the
Receivables as

 

18



--------------------------------------------------------------------------------

of the last day of the Collection Period immediately preceding the Redemption
Date, which amount (net of any Collections deposited into the Collection Account
after the last day of the Collection Period immediately preceding the Redemption
Date) shall be deposited by the Servicer into the Collection Account on the
Redemption Date. If the Bank, as Servicer, exercises the Optional Purchase, the
Notes shall be redeemed and in each case in whole but not in part on the related
Payment Date for the Redemption Price.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.1 Amendment.

(a) Any term or provision of this Agreement may be amended by the Servicer
without the consent of the Indenture Trustee, the Issuer, any Noteholder, the
Owner Trustee or any other Person subject to the satisfaction of one of the
following conditions:

 

  (i)

The Servicer delivers an Opinion of Counsel or an Officer’s Certificate to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or

 

  (ii)

The Rating Agency Condition is satisfied with respect to such amendment and the
Servicer notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Servicer, with
the consent of the Holders of Notes evidencing not less than a majority of the
Outstanding Note Balance of the Controlling Class, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders. It will not be necessary for the consent of Noteholders
or Certificateholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders and Certificateholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders and
Certificateholders will be subject to such reasonable requirements as the
Indenture Trustee and Owner Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 8.1, the
Servicer shall provide written notification of the substance of such amendment
to each Rating Agency; and promptly after the execution of any such amendment,
the Servicer shall furnish a copy of such amendment to each Rating Agency, the
Issuer, the Owner Trustee and the Indenture Trustee; provided, that no amendment
pursuant to this Section 8.1 shall be effective which materially and adversely
affects the rights, protections or duties of the Indenture Trustee or the Owner
Trustee without the prior written consent of such Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of

 

19



--------------------------------------------------------------------------------

Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and an Officer’s Certificate of the Depositor or the
Administrator that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee and the Indenture Trustee
may, but shall not be obligated to, enter into any such amendment which
materially and adversely affects the Owner Trustee’s or the Indenture Trustee’s,
as applicable, own rights, privileges, indemnities, duties or obligations under
this Agreement, the Transaction Documents or otherwise.

(e) Notwithstanding subsections (a) and (b) of this Section 8.1, this Agreement
may only be amended by the Servicer if (i) the Majority Certificateholders
consent to such amendment or (ii) such amendment shall not, as evidenced by an
Officer’s Certificate of the Servicer or an Opinion of Counsel delivered to the
Indenture Trustee and the Owner Trustee, materially and adversely affect the
interests of the Certificateholders.

(f) Notwithstanding anything herein to the contrary, for purposes of classifying
the Issuer as a grantor trust under the Code, no amendment shall be made to this
Agreement that would (i) result in a variation of the investment of the
beneficial owners of the Certificates for purposes of the United States Treasury
Regulation section 301.7701-4(c) without the consent of Noteholders evidencing
at least a majority of the Outstanding Note Balance of the Controlling Class and
the Majority Certificateholders or (ii) cause the Issuer (or any part thereof)
to be classified as other than a grantor trust under subtitle A, chapter 1,
subchapter J, part I, subpart E of the Code without the consent of all of the
Noteholders and all of the Certificateholders.

SECTION 8.2 Protection of Title.

(a) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain) in
accordance with its Customary Servicing Practices accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.

(b) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee on behalf of the Noteholders pursuant
to the Indenture. Indication of the Issuer’s interest in a Receivable shall not
be deleted from or modified on such computer systems until, and only until, the
related Receivable shall have been paid in full, repurchased by the Seller
pursuant to Section 3.8 of the Sale Agreement, repurchased by the Bank pursuant
to Section 3.3 of the Receivables Sale Agreement or purchased by the Servicer
pursuant to either Section 3.6 or 7.1 of this Agreement.

(c) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other

 

20



--------------------------------------------------------------------------------

transferee computer tapes, records or printouts (including any restored from
backup archives) that, if they shall refer in any manner whatsoever to any
Receivable, shall indicate clearly that such Receivable has been sold and is
owned by the Issuer and has been pledged to the Indenture Trustee on behalf of
the Noteholders.

(d) The Servicer, upon receipt of reasonable prior notice, shall permit the
Indenture Trustee, the Owner Trustee and their respective agents at any time
during normal business hours, to the extent it does not unreasonably interfere
with the Servicer’s normal operations, to inspect, audit and, to the extent
permitted by applicable law, make copies of and abstracts from Servicer’s (or
any Sub-Servicer’s) records regarding any Receivable.

(e) Upon request, the Servicer shall furnish to the Issuer or to the Indenture
Trustee, within thirty (30) Business Days, a list of all Receivables (by
contract number and name of Obligor) then owned by the Issuer, together with a
reconciliation of such list to each of the Servicer’s Reports furnished before
such request indicating removal of Receivables from the Issuer.

SECTION 8.3 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or e-mail (if an applicable facsimile number or e-mail
address is provided on Schedule I to the Sale Agreement), and addressed in each
case as specified on Schedule I to the Sale Agreement, or at such other address
as shall be designated by any of the specified addressees in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder or Certificateholder shall be given by first class mail, postage
prepaid, at the address of such Noteholder or Certificateholder as shown in the
Note Register. Delivery shall occur only upon receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder; provided,
however, that any notice to a Noteholder or Certificateholder mailed within the
time and manner prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not the Noteholder or Certificateholder shall
receive such notice.

SECTION 8.4 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 8.5 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

SECTION 8.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether

 

21



--------------------------------------------------------------------------------

delivered in physical or electronic form, but all of such counterparts shall
together constitute but one and the same instrument.

SECTION 8.7 Waivers. No failure or delay on the part of the Servicer, the Issuer
or the Indenture Trustee in exercising any power or right hereunder (to the
extent such Person has any power or right hereunder) shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on any party hereto in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by any party hereto under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 8.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 8.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 8.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 8.11 Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.

SECTION 8.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 8.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other

 

22



--------------------------------------------------------------------------------

Proceeding commenced against such Bankruptcy Remote Party, or to make a general
assignment for the benefit of, its creditors generally, any party hereto or any
other creditor of such Bankruptcy Remote Party, and (ii) such party shall not
commence or join with any other Person in commencing any Proceeding against such
Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction. This
Section shall survive the termination of this Agreement.

SECTION 8.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such Proceeding may be brought in such courts and waives
any objection that it may now or hereafter have to the venue of such action or
Proceeding in any such court or that such action or Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 8.3;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 8.15 Limitation of Liability.

(a) It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Citibank, N.A., not individually or
personally but solely as Owner Trustee of the Issuer, in the exercise of the
powers and authority conferred and vested in it under the Trust Agreement,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Citibank, N.A., but is made and intended for the
purpose for binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Citibank, N.A., individually or
personally, to perform any covenant, either express or implied, contained
herein, all such liability, if any, being expressly waived by the parties hereto
and any Person claiming by, through or under the parties hereto, (d) Citibank,
N.A. has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement, and
(e) under no circumstances shall Citibank, N.A. be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of

 

23



--------------------------------------------------------------------------------

any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or the other related documents.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wells Fargo Bank, National Association, not
in its individual capacity but solely as Indenture Trustee, and in no event
shall it have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer under the Notes or any of the
other Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer; provided that the Indenture Trustee shall be
responsible for its actions as Indenture Trustee hereunder and under the
Indenture. Under no circumstances shall the Indenture Trustee be personally
liable for the payment of any indebtedness or expense of the Issuer or be liable
for the breach or failure of any obligations, representation, warranty or
covenant made or undertaken by the Issuer under the Transaction Documents. For
the purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Indenture Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Article VI of the Indenture.

SECTION 8.16 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and (i) the Owner Trustee shall be an express
third party beneficiary hereof and may enforce the provisions hereof as if it
were a party hereto (ii) and the Seller shall be an express third party
beneficiary of Sections 8.18, 8.19, 8.20 and 8.21 and may enforce such
provisions as if it were a party hereto. Except as otherwise provided in this
Section, no other Person will have any right hereunder.

SECTION 8.17 Information Requests.

(a) The parties hereto shall provide any information reasonably requested by the
Servicer, the Issuer, the Seller or any of their Affiliates, in order to comply
with or obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.

(b) The Servicer shall furnish to the Indenture Trustee from time to time
information (which is in the possession of the Servicer and is freely
deliverable) related to the transactions contemplated by the Transaction
Documents as the Indenture Trustee shall reasonably request.

SECTION 8.18 Regulation AB. The Servicer shall cooperate fully with the Seller
and the Issuer to deliver to the Seller and the Issuer (including any of its
assignees or designees) any and all statements, reports, certifications, records
and any other information necessary in the good faith determination of the
Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB and its reporting obligations under the Exchange Act, together
with such disclosures relating to the Servicer and the Receivables, or the
servicing of the Receivables, reasonably believed by the Seller to be necessary
in order to effect such compliance.

SECTION 8.19 Information to Be Provided by the Indenture Trustee.

(a) The Indenture Trustee shall (i) on or before the fifth Business Day of each
month, notify the Seller, in writing, of any Form 10-D Disclosure Item with
respect to the Indenture

 

24



--------------------------------------------------------------------------------

Trustee, together with a description of any such Form 10-D Disclosure Item in
form and substance reasonably satisfactory to the Seller; provided, however,
that, the Indenture Trustee shall not be required to provide such information in
the event that there has been no change to the information previously provided
by the Indenture Trustee to Seller, and (ii) as promptly as practicable
following notice to or actual knowledge by a Responsible Officer of the
Indenture Trustee of any changes to such information, provide to the Seller, in
writing, such updated information.

(b) As soon as available but no later than March 15 of each calendar year for so
long as the Seller is filing reports with respect to the Issuer under the
Exchange Act, commencing on March 15, 2017, the Indenture Trustee shall:

 

  (i)

deliver to the Seller a report regarding the Indenture Trustee’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. Such report shall be signed by an
authorized officer of the Indenture Trustee, and shall address each of the
Servicing Criteria specified in Exhibit A as applicable to the Indenture Trustee
or such other criteria as mutually agreed upon by the Seller and the Indenture
Trustee;

 

  (ii)

cause a firm of registered public accountants that is qualified and independent
within the meaning of Rule 2-01 of Regulation S-X under the Securities Act to
deliver to the Seller a report for inclusion in the Seller’s filing of Exchange
Act Form 10-K with respect to the Issuer that attests to, and reports on, the
assessment of compliance made by the Indenture Trustee and delivered to the
Seller pursuant to the preceding paragraph. Such attestation shall be in
accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
Securities Act and the Exchange Act;

 

  (iii)

deliver to the Seller and any other Person that will be responsible for signing
the certification (a “Sarbanes Certification”) required by Rules 13a-14(d) and
15d-14(d) under the Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley
Act) on behalf of the Issuer or the Seller, a back-up certification
substantially in the form attached hereto as Exhibit B or such form as mutually
agreed upon by the Seller and the Indenture Trustee; and

 

  (iv)

deliver to the Seller the certification substantially in the form attached
hereto as Exhibit C or such other form as is mutually agreed upon by the Seller
and the Indenture Trustee regarding any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party and any Form 10-D Disclosure Item; provided, that, such
notification need only be made if the affiliation or relationships

 

25



--------------------------------------------------------------------------------

 

have changed between the Indenture Trustee and any Item 1119 Party.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.

(c) The Indenture Trustee shall provide the Seller and the Servicer (each, a
“Transaction Party” and, collectively, the “Transaction Parties”) with
(i) notification, as soon as practicable and in any event within ten Business
Days of all demands communicated to the Indenture Trustee for the repurchase or
replacement of any Receivable pursuant to demands under the Transaction
Documents and (ii) promptly upon request by a Transaction Party, any other
information reasonably requested by a Transaction Party to facilitate compliance
by the Transaction Parties with Rule 15Ga-1 under the Exchange Act and
Items 1104(e) and 1121(c) of Regulation AB. In no event shall the Indenture
Trustee be deemed to be a “securitizer” as defined in Section 15G(a) of the
Exchange Act nor shall it have any responsibility for making any filing to be
made by a securitizer under the Exchange Act or Regulation AB. The Transaction
Parties hereby acknowledge and agreed that the Indenture Trustee’s reporting is
limited to information that it has received or acquired solely in its capacity
as indenture trustee under this Agreement and the Indenture and not in any other
capacity. The Transaction Parties further hereby acknowledge and agree that,
other than any express duties or responsibilities as trustee under the
Transaction Documents, the Indenture Trustee has no duty or obligation to
undertake any investigation or inquiry related to repurchase demand activity in
connection with any Transaction Documents, and no obligations or duties are
otherwise implied by this section.

SECTION 8.20 Form 8-K Filings. The Indenture Trustee shall promptly notify the
Seller, but in no event later than one (1) Business Day after its occurrence, of
any Reportable Event of which a Responsible Officer of the Indenture Trustee has
actual knowledge (other than a Reportable Event described in clause (a) or
(b) of the definition thereof as to which the Servicer has actual knowledge).
The Indenture Trustee shall be deemed to have actual knowledge of any such event
to the extent that it relates to the Indenture Trustee or any action or failure
to act by the Indenture Trustee.

SECTION 8.21 Cooperation. The parties hereto acknowledge and agree that the
purpose of Sections 8.18 and 8.19 is to facilitate compliance by the Seller and
Servicer with the provisions of Regulation AB and related rules and regulations
of the Commission. Neither the Seller nor the Servicer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith in order to comply with the Securities Act, the
Exchange Act, the rules and regulations of the Commission under the Securities
Act and the Exchange Act and any comments or requests of the Commission. The
Indenture Trustee acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to
cooperate with the Seller to deliver to the Seller and Servicer such information
necessary in the good faith determination of the Seller and Servicer to permit
the Seller or such Servicer to comply with the provisions of Regulation AB.

 

26



--------------------------------------------------------------------------------

SECTION 8.22 USA PATRIOT Act and other Applicable Law. In order to comply with
the laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions, including those relating to the funding of
terrorist activities and money laundering (“Applicable Law,” for example section
326 of the USA PATRIOT Act of the United States), the Indenture Trustee is
required to obtain, verify, record and update certain information relating to
individuals and entities which maintain a business relationship with the
Indenture Trustee. Accordingly, each of the parties agrees to provide to the
Indenture Trustee, upon its reasonable request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Indenture Trustee to comply with Applicable Law.

SECTION 8.23 Cooperation with Voting. Each of the Servicer and the Issuer hereby
acknowledges and agrees that it shall cooperate with the Indenture Trustee to
facilitate any vote by the Instituting Noteholders pursuant to the terms of
Section 7.6 of the Indenture.

[Signatures Follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

THE HUNTINGTON NATIONAL BANK,

as Servicer

By:

 

 

Name:

 

Title:

 

 

S-1



--------------------------------------------------------------------------------

HUNTINGTON AUTO TRUST 2016-1

By:

  Citibank, N.A.,  

not in its individual capacity

 

but solely as Owner Trustee

By:

 

 

Name:

 

Title:

 

 

S-2



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Indenture Trustee By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

S-3



--------------------------------------------------------------------------------

EXHIBIT A

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified below as “Applicable Servicing
Criteria”:

 

Servicing Criteria

  

Applicable

Servicing Criteria

Reference

  

Criteria

        General Servicing Considerations    1122(d)(1)(i)    Policies and
procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the transaction agreements.   
1122(d)(1)(ii)    If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.    1122(d)(1)(iii)   
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.    1122(d)(1)(iv)    A fidelity bond and
errors and omissions policy is in effect on the party participating in the
servicing function throughout the reporting period in the amount of coverage
required by and otherwise in accordance with the terms of the transaction
agreements.    1122(d)(1)(v)    Aggregation of information, as applicable, is
mathematically accurate and the information conveyed accurately reflects the
information.       Cash Collection and Administration    1122(d)(2)(i)   
Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    1122(d)(2)(ii)    Disbursements made via wire transfer on behalf
of an obligor or to an investor are made only by authorized personnel.    X
1122(d)(2)(iii)    Advances of funds or guarantees regarding collections, cash
flows or distributions, and any interest or other fees charged for such
advances, are made, reviewed and approved as specified in the transaction
agreements.    1122(d)(2)(iv)    The related accounts for the transaction, such
as cash reserve accounts or accounts established as a form of
overcollateralization, are separately maintained (e.g., with respect to
commingling of cash) as set forth in the transaction agreements.    X
1122(d)(2)(v)    Each custodial account is maintained at a federally insured
depository institution as set forth in the transaction agreements. For purposes
of this criterion, “federally insured depository institution” with respect to a
foreign financial institution means a foreign financial institution that meets
the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    X
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent unauthorized
access.    1122(d)(2)(vii)    Reconciliations are prepared on a monthly basis
for all asset-backed securities related bank accounts, including custodial
accounts and related bank clearing accounts. These reconciliations are (A)
mathematically accurate; (B) prepared within 30 calendar days after the bank
statement cutoff date, or such other number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.   

 

A-1



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Servicing Criteria

Reference

  

Criteria

        Investor Remittances and Reporting    1122(d)(3)(i)    Reports to
investors, including those to be filed with the Commission, are maintained in
accordance with the transaction agreements and applicable Commission
requirements. Specifically, such reports (A) are prepared in accordance with
timeframes and other terms set forth in the transaction agreements; (B) provide
information calculated in accordance with the terms specified in the transaction
agreements; (C) are filed with the Commission as required by its rules and
regulations; and (D) agree with investors’ or the trustee’s records as to the
total unpaid principal balance and number of pool assets serviced by the
Servicer.    1122(d)(3)(ii)    Amounts due to investors are allocated and
remitted in accordance with timeframes, distribution priority and other terms
set forth in the transaction agreements.   

(solely with respect to remittance)

X

1122(d)(3)(iii)    Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.    X 1122(d)(3)(iv)    Amounts remitted
to investors per the investor reports agree with cancelled checks, or other form
of payment, or custodial bank statements.    X    Pool Asset Administration   
1122(d)(4)(i)    Collateral or security on pool assets is maintained as required
by the transaction agreements or related asset pool documents.    1122(d)(4)(ii)
   Pool assets and related documents are safeguarded as required by the
transaction agreements    1122(d)(4)(iii)    Any additions, removals or
substitutions to the asset pool are made, reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.   
1122(d)(4)(iv)    Payments on pool assets, including any payoffs, made in
accordance with the related pool asset documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.    1122(d)(4)(v)    The Servicer’s records regarding the
accounts and the accounts agree with the Servicer’s records with respect to an
obligor’s unpaid principal balance.    1122(d)(4)(vi)    Changes with respect to
the terms or status of an obligor’s account (e.g., loan modifications or
re-agings) are made, reviewed and approved by authorized personnel in accordance
with the transaction agreements and related pool asset documents.   
1122(d)(4)(vii)    Loss mitigation or recovery actions (e.g., forbearance plans,
modifications and deeds in lieu of foreclosure, foreclosures and repossessions,
as applicable) are initiated, conducted and concluded in accordance with the
timeframes or other requirements established by the transaction agreements.   
1122(d)(4)(viii)    Records documenting collection efforts are maintained during
the period a pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).    1122(d)(4)(ix)   
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.   

 

A-2



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Servicing Criteria

Reference

  

Criteria

     1122(d)(4)(x)    Regarding any funds held in trust for an obligor (such as
escrow accounts): (A) such funds are analyzed, in accordance with the obligor’s
Account documents, on at least an annual basis, or such other period specified
in the transaction agreements; (B) interest on such funds is paid, or credited,
to obligors in accordance with applicable Account documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related Accounts, or such other number of days specified in the
transaction agreements.    1122(d)(4)(xi)    Payments made on behalf of an
obligor (such as tax or insurance payments) are made on or before the related
penalty or expiration dates, as indicated on the appropriate bills or notices
for such payments, provided that such support has been received by the servicer
at least 30 calendar days prior to these dates, or such other number of days
specified in the transaction agreements.    1122(d)(4)(xii)    Any late payment
penalties in connection with any payment to be made on behalf of an obligor are
paid from the servicer’s funds and not charged to the obligor, unless the late
payment was due to the obligor’s error or omission.    1122(d)(4)(xiii)   
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.    1122(d)(4)(xiv)   
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    1122(d)(4)(xv)    Any
external enhancement or other support, identified in Item 1114(a)(1) through (3)
or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.   

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

 

Re:

HUNTINGTON AUTO TRUST 2016-1

Wells Fargo Bank, National Association, not in its individual capacity but
solely as indenture trustee (the “Indenture Trustee”), certifies to Huntington
Funding, LLC (the “Seller”), and its officers, with the knowledge and intent
that they will rely upon this certification, that:

(1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item 1122
of Regulation AB (the “Servicing Assessment”), and the registered public
accounting firm’s attestation report provided in accordance with Rules 13a-18
and 15d-18 under the Exchange Act and Item 1122(b) of Regulation AB (the
“Attestation Report”) that were delivered by the Indenture Trustee to the Seller
pursuant to the Servicing Agreement (the “Agreement”), dated as of November 30,
2016, by and among The Huntington National Bank (the “Bank”), the Indenture
Trustee and Huntington Auto Trust 2016-1;

(2) To the best of its knowledge, the Servicing Assessment, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and

(3) To the best of its knowledge, all of the information required to be provided
by the Indenture Trustee pursuant to Sections 8.19 and 8.20 of the Agreement has
been provided to the Seller.

Dated:             , 20[    ]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Indenture Trustee

By:

 

 

Name:

 

Title:

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

Reference is made to the Form 10-K of Huntington Auto Trust 2016-1 (the “Form
10-K”) for the fiscal year ended December 31, 20[    ]. Capitalized terms used
but not otherwise defined herein shall have the respective meanings given to
them in the Form 10-K.

Wells Fargo Bank, National Association, a national banking association (“Wells
Fargo”), does hereby certify to the Sponsor, the Depositor and the Issuing
Entity that:

1. As of the date of the Form 10-K, there are no pending legal Proceedings
against Wells Fargo or Proceedings known to be contemplated by governmental
authorities against Wells Fargo that would be material to the investors in the
Notes.

2. As of the date of the Form 10-K, there are the following affiliations, as
contemplated by Item 1119 of Regulation AB, between Wells Fargo and any of The
Huntington National Bank (in its capacity as Originator, Servicer and
Administrator), Huntington Funding, LLC, the Owner Trustee and the Issuing
Entity, or any affiliates of such parties: [                    ]

IN WITNESS WHEREOF, Wells Fargo has caused this certificate to be executed in
its corporate name by an officer thereunto duly authorized.

Dated:             , 20[    ]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Indenture Trustee

By:

 

 

Name:

 

Title:

 

 

C-1